               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

TRACY CAEKAERT,and CAMILLIA             Cause No. CV 20-52-BLG-SPW
MAPLEY,
                                        ORDER RE MOTION TO COMPEL
             Plaintiffs,                HARDIN CONGREGATION'S
                                        SUBPOENA
       vs.



WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK,
INC., WATCH TOWER BIBLE AND
TRACT SOCIETY OF
PENNSYLVANIA,and BRUCE
MAPLEY SR.,

             Defendants.




WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK,
INC.


              Cross-Claimant,

vs.



BRUCE MAPLEY SR.,

               Cross-Claim Defendant.
